March 10, 1925. The opinion of the Court was delivered by
The appeal is from order of his Honor, Judge W.H. Townsend, which sufficiently states the essential facts. After careful consideration, we are of the opinion that the conclusion reached by the Circuit Judge is correct.
It is accordingly adjudged that the order appealed from be affirmed for the reasons therein stated.
MESSRS. JUSTICES WATTS and FRASER and MR. ACTING ASSOCIATE JUSTICE W.C. COTHRAN concur.
MR. CHIEF JUSTICE GARY and MR. JUSTICE T.P. COTHRAN did not participate.